DETAILED ACTION

AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

General Remarks
This communication is considered fully responsive to Applicant’s response filed 02/22/2022.
Application filed 10/28/2020.
Applicant’s PgPUB: 2021/0051190 A1
Claims:
Claims 1-20 are pending.
Claims 21-23 are canceled/non-elected
Claims 1, 7 and 15 are independent.
Claims 1-12 and 15-20 are amended.
IDS:
New IDS:
IDS filed 01/25/2022 has been considered.
Previous IDS:
IDS filed 10/29/2020 has been considered.
Request for Information under 37 CFR 1.105 was previously filed.
Continuity/Priority Data:
This Application is a Divisional of Non-Provisional Application No. 15/844,911 (Patent #10,855,736) filed 12/18/2017.
Non-Provisional Application No. 15/844,911 is a Divisional of Non-Provisional Application No. 12/887,483 (Patent #9,917,874) filed 09/21/2010.
Non-Provisional Application 12/887,483 claims priority to Provisional Application No. 61/372,399 filed 08/10/2010.
Non-Provisional Application 12/887,483 claims priority to Provisional Application No. 61/296,725 filed 01/20/2010.
Non-Provisional Application 12/887,483 claims priority to Provisional Application No. 61/285,779 filed 12/11/2009.
Non-Provisional Application 12/887,483 claims priority to Provisional Application No. 61/258,088 filed 11/04/2009.
Non-Provisional Application 12/887,483 claims priority to Provisional Application No. 61/257,719 filed 11/03/2009.
Non-Provisional Application 12/887,483 claims priority to Provisional Application No. 61/244,767 filed 09/22/2009.


Response to Arguments
Applicant’s arguments, see Applicant’s response, filed 02/22/2022, with respect to the rejection(s) of claim(s) 1-20 under 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Application Publication No. 20090106356 to Brase et al. (“Brase”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 7-10 and 15-18  are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2006/0149850 A1 to Bowman (“Bowman”) in view of U.S. Patent Application Publication No. 20090106356 to Brase et al. (“Brase”).
As to claim 1, Bowman discloses:
a method comprising: 
determining, at a client device, a number of bytes received on the transport protocol connection with the media ingestion system based on the first request for the media data (Abstract, ¶0013 – Bowman teaches that a buffer is emptied at a rate determined by the playback by a media renderer and as the buffer is emptied more data is requested from a media server to maintain a nominal buffer fill level over time.  The use the buffer level would be equivalent to determining the number of bytes.  Because the renderer make another request, the current buffer level would be from a prior request.);
Brase discloses what Bowman does not expressly disclose. However, Bowman does teach that a buffer is emptied at a rate determined by the playback by a media renderer and as the buffer is emptied more data is requested from a media server to maintain a nominal buffer fill level over time.  The use the buffer level would be equivalent to determining the number of bytes
Brase discloses:
transmitting, at a client device, a first request for media data from a media ingestion system on a transport protocol connection with the media ingestion system (Fig. 6B, ¶0025, ¶0048, ¶0049, ¶0076-¶0091 – Brase sending numerous requests (i.e., first and second requests) including a first request for media content – GET/video/first_media_object.fvm (¶0085));
transmitting, at the client device, a second request for additional media data from the media ingestion system on the transport protocol connection based on a test of the number of bytes received on the transport protocol connection for the first request relative to an amount of remaining data to be received on the transport protocol connection for the first request (Fig. 6B, ¶0025, ¶0048, ¶0049, ¶0076-¶0091 – Brase sending numerous requests (i.e., first and second requests) including a second request for media content – GET/video/second_media_object.fvm (¶0087).  Further, Brase teaches requesting more segments (i.e., first and second request) and makes a determination if there are remaining segments in sequence (i.e., test of the number of bytes relative to amount of remaining data).). 
Bowman and Brase are analogous arts because they are from the same field of endeavor with respect to network data transfer.
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to incorporate determination of if additional requests for media object are needed as discussed in Brase with the method as discussed in Bowman by adding the functionality of Nagasawa to the system/method of Bowman and Brase in order to demonstrate a progressive download system for clients (¶0004-¶0005, Brase).

As to claim 2, Bowman and Brase discloses:
method of claim 1, and
Bowman discloses:
wherein the first request includes a most recent request for media data on the transport protocol connection (Abstract, ¶0013 – Bowman teaches that a buffer is emptied at a rate determined by the playback by a media renderer and as the buffer is emptied more data is requested from a media server to maintain a nominal buffer fill level over time.  The use the buffer level would be equivalent to determining the number of bytes.   Because the renderer make another request, the current buffer level would be from a prior request.). 

As to claim 3, Bowman and Brase discloses:
method of claim 1, and
Bowman discloses:
wherein the test includes determining whether the number of bytes received on the transport protocol connection is greater than a fraction of a size of the media data associated with the previous request (Abstract, ¶0013 – Bowman teaches that a buffer is emptied at a rate determined by the playback by a media renderer and as the buffer is emptied more data is requested from a media server to maintain a nominal buffer fill level over time.  The use the buffer level would be equivalent to determining the number of bytes.  Examiner Note: the fraction of a size of the media data is not limited such that a fraction of whole consists of 0% to 100%, so as long as the number of bytes is greater than 0%, this limitation is met.  Since, Bowman teaches using the consumption of the media and the level of the buffer as the test, the test would organically include testing if the media is greater than 0% since it is requesting additional data to fill buffer levels to nominal levels.). 

As to claim 4, Bowman and Brase discloses:
method of claim 3, and
Bowman discloses:
further comprising: 
determining the number of bytes received on the transport protocol connection is greater than the fraction of the size of the media data associated with the first request (Abstract, ¶0013 – Bowman teaches that a buffer is emptied at a rate determined by the playback by a media renderer and as the buffer is emptied more data is requested from a media server to maintain a nominal buffer fill level over time.  The use the buffer level would be equivalent to determining the number of bytes.  Examiner Note: the fraction of a size of the media data is not limited such that a fraction of whole consists of 0% to 100%, so as long as the number of bytes is greater than 0%, this limitation is met.  Since, Bowman teaches using the consumption of the media and the level of the buffer as the test, the test would organically include testing if the media is greater than 0% since it is requesting additional data to fill buffer levels to nominal levels.); and 
requesting the additional media data from the media ingestion system on the transport protocol connection based on determining the number of bytes received on the transport protocol connection is greater than the fraction of the size of the media data associated with the first request (Abstract, ¶0013 – Bowman teaches that a buffer is emptied at a rate determined by the playback by a media renderer and as the buffer is emptied more data is requested from a media server to maintain a nominal buffer fill level over time.  The use the buffer level would be equivalent to determining the number of bytes.  Examiner Note: the fraction of a size of the media data is not limited such that a fraction of whole consists of 0% to 100%, so as long as the number of bytes is greater than 0%, this limitation is met.  Since, Bowman teaches using the consumption of the media and the level of the buffer as the test, the test would organically include testing if the media is greater than 0% since it is requesting additional data to fill buffer levels to nominal levels.). 

As to claim 7, similar rejection as to claim 1.
As to claim 8, similar rejection as to claim 2.
As to claim 9, similar rejection as to claim 3.
As to claim 10, similar rejection as to claim 4.
As to claim 15, similar rejection as to claim 1.
As to claim 16, similar rejection as to claim 2.
As to claim 17, similar rejection as to claim 3.
As to claim 18, similar rejection as to claim 4.

Claims 5, 6, 11, 12, 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2006/0149850 A1 to Bowman (“Bowman”) in view of U.S. Patent Application Publication No. 20090106356 to Brase et al. (“Brase”) in further view of U.S. Patent Application Publication No. 2006/0159098 A1 to Munson et al. (“Munson”).
As to claim 5, Bowman and Brase discloses:
method of claim 1,
Munson discloses what Bowman and Brase do not expressly disclose.
Munson discloses:
wherein the test includes determining whether an amount of remaining data to be received on the transport protocol connection is less than a numeric factor times an amount of data that can be received over the transport protocol connection at a current reception rate within one round trip time (RTT) (Figs. 3-4, ¶0087, ¶0088 – Munson teaches determining the number of blocks to be received and then determining if the last block as been received.  By determining if there is a last block denotes that the information being sent via a network is less than or equal to the amount of data that can be carried at one time (i.e., during a RTT).  The RTT is organic to the system since RTT is a metric for determining the amount of time it takes for a “message” to travel from the source to sink and back). 
Bowman, Brase and Munson are analogous arts because they are from the same field of endeavor with respect to network data transfer.
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to incorporate last data determinations as discussed in Munson with determination of if additional requests for media object are needed as discussed in Brase with method as discussed in Bowman by adding the functionality of Munson to the system/method of Bowman and Brase in order to improve throughput, predictable transfer speeds independent of the network distance or congestion (Munson, ¶0006).
	

As to claim 6, Bowman, Brase and Munson discloses:
method of claim 5, and
Munson discloses:
further comprising: 
determining that the amount of remaining data to be received on the transport protocol connection is less than the numeric factor times the amount of data that can be received over the connection at the current reception rate within one RTT (Figs. 3-4, ¶0087, ¶0088 – Munson teaches determining the number of blocks to be received and then determining if the last block as been received.  By determining if there is a last block denotes that the information being sent via a network is less than or equal to the amount of data that can be carried at one time (i.e., during a RTT).  The RTT is organic to the system since RTT is a metric for determining the amount of time it takes for a “message” to travel from the source to sink and back); and 
requesting the additional media data from the media ingestion system on the transport protocol connection based on determining that the amount of remaining data to be received on the transport protocol connection is less than the numeric factor times the amount of data that can be received over the transport protocol connection at the current reception rate within one RTT (Figs. 3-4, ¶0087, ¶0088 – Munson teaches determining the number of blocks to be received and then determining if the last block as been received.  By determining if there is a last block denotes that the information being sent via a network is less than or equal to the amount of data that can be carried at one time (i.e., during a RTT).  The RTT is organic to the system since RTT is a metric for determining the amount of time it takes for a “message” to travel from the source to sink and back).  The suggestion/motivation and obviousness rejection is the same as in claim 5.

As to claim 11, similar rejection as to claim 5.
As to claim 12, similar rejection as to claim 6.
As to claim 19, similar rejection as to claim 5.
As to claim 20, similar rejection as to claim 6.

Claims 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2006/0149850 A1 to Bowman (“Bowman”) in view of U.S. Patent Application Publication No. 20090106356 to Brase et al. (“Brase”) in further view of U.S. Patent Application Publication No. 2011/0044288 A1 to Nagasawa et al. (“Nagasawa”).
As to claim 13, Bowman and Brase discloses:
client device of claim 7, 
Nagasawa discloses what Bowman and Brase do not expressly disclose.
Nagasawa discloses:
wherein the client device includes a mobile phone (Figs. 1-3, ¶0124 – Nagasawa teaches use of a phone that can display images). 
Bowman, Brase and Nagasawa are analogous arts because they are from the same field of endeavor with respect to network data transfer.
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to incorporate mobile devices as discussed in Nagasawa with determination of if additional requests for media object are needed as discussed in Brase with the method as discussed in Bowman by adding the functionality of Nagasawa to the system/method of Bowman and Brase in order to demonstrate the usage of mobile devices within a network and their ability to display different types of information.

As to claim 14, Bowman and Brase discloses:
client device of claim 7, 
Nagasawa discloses what Bowman and Brase do not expressly disclose.
Nagasawa discloses:
further comprising 
a display configured to display one or more images (Figs. 1-3, ¶0124 – Nagasawa teaches use of a phone that can display images).  The suggestion/motivation and obviousness rejection are the same as in claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687. The examiner can normally be reached Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR A ELFERVIG/Primary Examiner, Art Unit 2445